DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 06/28/2022 to the claims have been acknowledged by the Examiner. Claim 17 has been cancelled and new claims 27-28 have been added.
Thus, claims 14-16 and 18-28 are pending.
Election/Restrictions
Applicant’s election without traverse of Species A: Figures 1-5 and 8 regarding the double worm gear retractor in the reply filed on 02/23/2022 is acknowledged.
Previously withdrawn claim 22 has been amended such that it now reads on the elected Species A- double worm gear retractor – rather than nonelected Species B & C of the embodiments of a single worm retractor. Thus, claim 22 is being rejoined into Species A and will be further considered by the Examiner.
Thus, claims 14-16 and 18-28 are being examined by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/28/2022, with respect to Claims and Specification, have been fully considered and are persuasive.  The objections of Claims and Specification have been withdrawn. 
Applicant’s arguments, see Remarks, filed 06/28/2022, with respect to the IDS have been fully considered and are persuasive.  The objections of the IDS have been withdrawn. 
Applicant's arguments filed on 06/28/2022 regarding the prior art rejections have been fully considered but they are not persuasive. The independent claim has been heavily amended such that interpretation of the claimed invention has been altered and different than originally examined. Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitations and/or previously presented art has been further analyzed to meet the amended claim limitations. Rejections for the dependent claims have also been amended based on the re-interpretation and examination of the amended independent claim, as well as the amendments made to the dependent claims themselves.
Information Disclosure Statement
All references in the IDS form submitted after the mailing of the last action have been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16, 20, and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escude (US 20080021263 A1).
Regarding claim 14, Escude discloses a device (traction system 10, Abstract) for implantation to reduced sleep apnea ([0036]- discusses implantation in organ, anatomical tissue, or bone, wherein the device may be capable of treating sleep apnea when positioned as needed), comprising: 
a worm drive assembly (fixation screw 16 with drum 33 and engaged worm 24), including:
a worm (worm 24) having a longitudinal axis (see annotated Figure 2 below- indicated longitudinal axis of worm 24) and a spiral thread (thread screw 25) positioned on a surface of the longitudinal axis (Figure 2- shows thread 25 along surface of worm 24 along longitudinal axis); and
a worm wheel (fixation screw 16 with drum 33) rotatably coupled to the worm (Figure 2- shows screw 16 coupled to worm 24), wherein teeth of the worm wheel engage with the spiral thread of the worm (Figures 2 & 3- shows teeth of fixation screw 16 engaged with thread 25 of worm 24 in the overlapping housing 20,21) and the worm wheel has a rotation axis that intersects the longitudinal axis of the worm (see annotated Figure 2 below- indicated longitudinal axis of worm 24 would intersect with the rotation axis through the length of fixation screw 16);
a pull line fixing device fixedly (traction thread passageways 22) positioned on a first surface of the worm wheel (lateral ducts 58 of drum 33 which interacts with fixation screw 16 which would line up with passageways 22, [0084-0086]); and
a pull line (traction threads 14) mounted on the pull line fixing device (traction threads positioned through passageways 22 and lateral ducts 58), wherein:
a rotation of the worm about the longitudinal axis causes a corresponding rotation of the worm wheel about the rotation axis and a winding/unwinding of the pull line on the pull line fixing device, thereby adjusting a tension of the pull line (Claim 1- discusses functionality of the parts of the device wherein an external manipulator is used to transmit an actuating force across the intermeshed worm 24 and drum 33 with fixation screw 16, wherein the tension would be adjusted based on the rotation of the external manipulator such that the traction threads 14 would wind and unwind; see MPEP 2114 for reference regarding intended use and functional language). 

    PNG
    media_image1.png
    562
    510
    media_image1.png
    Greyscale

Regarding claim 15, Escude discloses the device according to claim 27 as discussed below. Escude further discloses wherein: the casing (traction box 76) includes an inner cover (inner surface or portion of box 76) with a through hole (place for drum 21 and fixation screw 23 forms a through hole), the worm drive assembly (fixation screw 16 with drum 33 and engaged worm 24) mounted on the casing via the inner cover (Figures 2 & 3- fixation screw 16 within intended drum 33 are positioned within areas 21,23 within the inner cover of the box 76); and the pull line fixing device extends out of the through hole (Figure 3- passageways 22 extend out of place for fixation screw 23, which align with ducts 58 of drum 33, [0086]).
Regarding claim 16, Escude discloses the device according to claim 27 as discussed below. Escude further discloses wherein: the casing (traction box 76) includes a bottom cover (bottom portion of traction box 76); and the worm drive assembly (fixation screw with drum 33 and engaged worm 24) and the pull line fixing device are mounted in the bottom cover (Figures 2 & 3- passageways 22 with aligned ducts 58 of drum 33 are shown to be positioned in a bottom portion of the box 76).
Regarding claim 20, Escude discloses the device according to claim 14 as discussed above. Escude further discloses wherein: the pull line fixing device (passageways 22 with aligned ducts 58 of drum 33, Figures 3 & 10) comprises a fixing through hole (lateral passing ducts 58 act as a fixing through hole) and a line slot (passageways 22 act as a line slot for traction threads 14) for fixing the pull line ([0086]- discusses that aligned passageways 22 and ducts 58 allow threads 14 to be fixed to the drum 33 once fixation screw 16 is engaged, Figures 2-3 and 10); and a center line of the fixing through hole 58 is crossed with the line slot 22 in a three-dimensional manner (Figures 2-3 and 10- duct 58 would have an inherent center line which would cross or overlap with the passageways 22 for threads 14, [0086]).
Regarding claim 22, Escude discloses the device according to claim 14 as discussed above. Escude further discloses wherein: when the worm rotates in a right-hand screw direction, the worm wheel rotates clockwise to tension the pull line, thereby increasing a retraction force; and when the worm rotates in a left-hand screw direction, the worm wheel rotates counter-clockwise to loosen the pull line, thereby decreasing the retraction force ([0074-0086]- discusses the functionality of the system by unwinding/winding the traction elements 81,14 of the system using an activating means 83, 42 into the worm 24 in order to further manipulate the turning of drum 33 with threaded fixing screw which interacts with threads 14 to tighten and loosen the traction as shown in Figure 2, wherein the system of Escude as described is capable of functioning as instantly claimed; see MPEP 2114 for reference regarding functional limitaitons).
Regarding claim 23, Escude discloses the device according to claim 27 as discussed below. Escude further discloses wherein: the casing (traction box 76) comprises an upper cover (top or upper portion of traction box 76) with an alignment hole (top of traction box 76 has a place for the fixation screw 23 to be inserted). 
Regarding claim 24, Escude discloses the device according to claim 16 as discussed above. Escude further discloses wherein: the bottom cover (bottom portion of traction box 76) has a has a bottom screw through hole which a fixing screw passes (open space for drum 21 extends from both the bottom to top covers of traction box 76 for the passing of fixation screw 16 within drum 33).
Regarding claim 25, Escude discloses the device according to claim 15 as discussed above. Escude further discloses wherein: the inner cover (inner surfaces of box 76) has a mounting hole through which a fixing screw passes (space 21,23 for drum 33 having central hole 34 for fixing screw 16, [0086]) and a positioning end at which the pull line fixing device (end of drum 33 having ducts 58 aligned with passageways 22 for threads 14, [0086]) is positioned; the positioning end (end of drum 33 having duct 58 aligned with passageways 22 for threads 14) has a pull line through hole through which the pull line passes and a positioning hole through which the pull line fixing device is positioned; and the pull line fixing device is mounted in a mounting slot of the positioned end after extending out the of the through hole on the inner cover, and is positioned through the positioning hole ([0084-0086]- discusses that the traction threads 14 pass through the end of the drum 33 having lateral ducts 58 with align with the passageways within box 76).
Regarding claim 26, Escude discloses the device according to claim 14 as discussed above. Escude further discloses wherein the device is made of a medical material ([0021]- “different systems to subject or support organs or anatomical tissues made of different materials and designs related to the organ or anatomical tissue to be traction”). 
Regarding claim 27, Escude discloses the device according to claim 14 as discussed above. Escude further discloses further comprising: a casing (traction box 76), wherein the worm drive assembly (fixation screw 16 with drum 33 and engaged worm 24) and the pull line fixing device (traction thread passageways 22) are positioned in the casing (Figures 2 & 3- indicated structures of the assembly and passageways 22 with ducts 58 are positioned in the casing). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Escude (US 20080021263 A1) in view of Ovenshire (US 6119400 A).
Regarding claim 18, Escude discloses the device according to claim 14 as discussed above.
Escude does not disclose the worm wheel is a first worm wheel; and the worm drive assembly includes a second worm wheel rotatably coupled to the worm, wherein: teeth of the second worm wheel engage with the spiral thread of the worm; the second worm wheel has a rotation axis that intersects the longitudinal axis of the worm; and the first worm wheel and second worm wheel are separated by the worm. Ovenshire teaches an analogous tensioning mechanism (Figure 2) having a first worm wheel (worm gear 40); and the worm drive assembly (drive 16) includes a second worm wheel (worm gear 42) rotatably coupled to the worm (Figure 2- worm gear 42 is coupled to worm 38), wherein: teeth of the second worm wheel engage with the spiral thread of the worm (Figure 2- teeth of worm gear 42 are shown to engage with the spiral tread of worm 38); the second worm wheel (worm wheel 42) has a rotation axis that intersects the longitudinal axis of the worm (see annotated Figure 2 below- indicated longitudinal axis intersects the rotation axis) ; and the first worm wheel (worm wheel 40) and second worm wheel (worm wheel 42) are separated by the worm (Figure 2- worm wheels 40,42 are separated by worm 38), providing a mechanism for laterally tensioning a tensioning line while using a reduced number of parts resulting in savings in cost, volume, and weight (Ovenshire- [Col 1, 51-65]). Escude and Ovenshire are analogous because they teach a tensioning mechanism for a pull line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the inventio to modify the worm drive assembly of Escude to be the specific assembly comprising first and second worm gears and one worm as instantly claimed and taught by Ovenshire, providing a mechanism for laterally tensioning a tensioning line while using a reduced number of parts resulting in savings in cost, volume, and weight (Ovenshire- [Col 1, 51-65]).

    PNG
    media_image2.png
    660
    608
    media_image2.png
    Greyscale

Regarding claim 28, Escude as modified by Ovenshire teaches the device according to claim 18 as discussed above. Escude as modified by Ovenshire further teaches when the worm rotates in a right-hand screw direction, the first worm wheel rotates clockwise and the second worm wheel rotates counter-clockwise to tension the pull line, thereby increasing a retraction force; and when the worm rotates in a left-hand screw direction, the first worm wheel on rotates counter-clockwise and the second worm wheel rotates clockwise to loosen the pull line, thereby decreasing the retraction force (Ovenshire [Col 3, lines 11-39]- discusses that motor 34 drives worm 38 to rotate such that the worm meshes with and drives the worm gears 40,42 in opposite directions respectively to adjust the tension in belt 18, wherein the specific directionality of turning the worm 38 would allow the tensioning of the belt 18 as instantly claimed as the gears 40,42 will rotate opposite to each other; see MPEP 2114 for reference regarding functional limitations).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Escude (US 20080021263 A1) in view of Nelissen (US 20080135056 A1).
Regarding claim 19, Escude discloses the retractor according to claim 14 as discussed above. 
Escude does not disclose wherein the worm has an adjustment hole and the adjustment hole is non-circular. Nelissen teaches an analogous device (Abstract, Figure 1) wherein an analogous worm (Figure 1- adjusting screw 6) has an adjustment hole and the adjustment hole is non-circular (Figures 2 & 4- head 11 of screw 6 is shown to have a non-circular adjustment hole), providing a means for adjustment of the worm or screw using a conventional screwdriver (Nelissen- [0036]). Escude and Nelissen are analogous because they both teach implantable devices with adjustable worms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the worm of Escude to have an adjustment hole and the adjustment hole is non-circular as taught by Nelissen. A skilled artisan would have been motivated to utilize an adjustment hole what is non-circular because Nelissen suggests that this adjustment hole shape is more conventional such that screwdrivers may be used to adjust the worm (Nelissen- [0036]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Escude (US 20080021263 A1) in view of Zhou (US 20170296376 A1).
Regarding claim 21, Escude discloses the device according to claim 27 as discussed above. 
Escude does not disclose the casing comprises a mandible front fixing plate; and the mandible front fixing plate has a front screw through hole through which a fixing screw passes and a slot hole, wherein the slot hole divides the mandible front fixing plate into a left side and a right side. Zhou teaches an analogous device (retractor 3, Abstract) having an analogous casing (casing 304) wherein: the casing (Figures 22A-22Q- casing 304) comprises a mandible front fixing plate (Figures 22L-22Q- bottom portion of the casing 304 acts as a mandible front fixing plate, [0439]- “During mounting, first, the retractor (3) is fixed to the lower part of the mandible (5), and tightened by using screws.”); the mandible front fixing plate has a front screw through hole through which a fixing screw passes (Figures 22F-22Q- bottom portion of casing 304 has screw holes 304C for the insertion of screws as shown, [0434]- “The screw holes (304C) are used for fixing the retractor casing (304) to the mandible (5).”) and a slot hole (Figures 22E & 22H- screw hole 304C in line with thread hole 302A), wherein the slot hole divides the mandible front fixing plate into a left side and a right side (Figures 22E & 22H- inherent axis along the screw hole 304 aligned with hold 302A divides the casing 304- including the bottom portion of the casing 304- into symmetric left and right sides), allowing the device to be positioned specifically on the mandible to manipulate the tongue to adaptively treat sleep apnea (Zhou- Abstract, Figures 21I-21K). Escude and Zhou are analogous because they both teach tissue retractors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the casing of the device of Escude to have a mandible front fixing plate as instantly claimed and taught by Zhou, allowing the tissue retractor to specifically be positioned on the mandible in order to manipulate the tongue to treat sleep apnea (Zhou- Abstract, Figures 21I-21K).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160374766 A1 (Schuh)- teaches a line being adjusted by two gears and a rod.
US 20120123196 A1 (Rion)- implanted gastric band with tensioning means using two gear and a worm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        November 4, 2022                                                                                                                                                                                                        

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786